PER CURIAM.
One of the issues in this legal-malpractice case is whether the rule we announced in Hughes v. Mahaney & Higgins, 821 S.W.2d 154 (Tex.1991), tolled the statute of limitations on the plaintiff’s claims. The court of appeals held that it did not, and affirmed a summary judgment for the defendants on limitations grounds. 50 S.W.3d 519.
In light of our recent decisions in Apex Towing Co. v. Tolin, 41 S.W.3d 118 (Tex.2001), and Underkofler v. Vanasek, — S.W.3d -, 2000 WL 33191375 (Tex.2001), without hearing oral argument, we grant the petition for review without reference to the merits, vacate the court of appeals’ judgment, and remand this case to that court to reconsider the limitations issue and for other proceedings. See Tex. R.App.P. 59.1, 60.2(f).